STATEMENT OF ADDITIONAL INFORMATIONMay 1, 2011, as revised or amended July 1, 2011, August 1, 2011, October 1, 2011 and November 1, 2011This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (1-516-794-5452 outside the U.S.).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Advantage Funds, Inc. AF Dreyfus Emerging Leaders Fund DELF DRELX August 31st January 1st Dreyfus Global Absolute Return Fund DGARF Class A/DGPAX October 31st March 1st Class C/DGPCX Class I/DGPIX Dreyfus Global Dynamic Bond Fund*** DGDBF Class A/DGDAX October 31st March 1st Class C/DGDCX Class I/DGDIX Dreyfus Global Real Return Fund** DGRRF Class A/DRRAX October 31st March 1st Class C/DRRCX Class I/DRRIX Dreyfus International Value Fund DIVF Class A/DVLAX August 31st January 1st Class B/DIBVX Class C/DICVX Class I/DIRVX Dreyfus Opportunistic Midcap Value Fund DOMVF Class A/DMCVX August 31st January 1st Class C/DVLCX Class I/DVLIX Dreyfus Opportunistic Small Cap Fund DOSCF DSCVX August 31st January 1st Dreyfus Strategic Value Fund DSVF Class A/DAGVX August 31st January 1st Class B/DBGVX Class C/DCGVX Class I/DRGVX Dreyfus Structured Midcap Fund DSMF Class A/DPSAX August 31st January 1st Class B/DPSBX Class C/DPSCX Class I/DPSRX Dreyfus Technology Growth Fund DTGF Class A/DTGRX August 31st January 1st Class B/DTGBX Class C/DTGCX Class I/DGVRX GRP2-SAI-1111 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Total Emerging Markets Fund*** DTEMF Class A/DTMAX October 31st March 1st Class C/DTMCX Class I/DTEIX Dreyfus Total Return Advantage Fund DTRAF Class A/DTRAX October 31st March 1st Class C/DTRCX Class I/DTRRX Global Alpha Fund GAF Class A/AVGAX October 31st March 1st Class C/AVGCX Class I/AVGRX Dreyfus Growth and Income Fund, Inc. DGIF DGRIX October 31st March 1st Dreyfus Index Funds, Inc. DIF Dreyfus International Stock Index Fund DISIF DIISX October 31st March 1st Dreyfus S&P 500 Index Fund DS&P PEOPX October 31st March 1st Dreyfus Smallcap Stock Index Fund DSSIF DISSX October 31st March 1st Dreyfus International Funds, Inc. DILF Dreyfus Brazil Equity Fund DBEF Class A/DBZAX August 31st January 1st Class C/DBZCX Class I/DBZIX Dreyfus Emerging Markets Fund DEMF Class A/DRFMX May 31st October 1st Class B/DBPEX Class C/DCPEX Class I/DRPEX Dreyfus Manager Funds I DMFI Dreyfus Alpha Growth Fund DAGF Class A/DPWAX March 31st August 1st Class B/BSFBX Class C/BSFCX Class I/DPARX Dreyfus Research Core Fund DRCF Class A/DPPAX March 31st August 1st Class B/BSPBX Class C/BSPCX Class I/BSSPX Dreyfus MidCap Core Fund DMCF Class A/DPOAX March 31st August 1st Class B/BSOBX Class C/BSOCX Class I/DSORX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Manager Funds II DMFII Dreyfus Balanced Opportunity Fund DBOF Class A/DBOAX November 30th April 1st Class B/DBOBX Class C/DBOCX Class I/DBORX Class J/THPBX Class Z/DBOZX Dreyfus Midcap Index Fund, Inc. DMIF PESPX October 31st March 1st Dreyfus Money Market Instruments, Inc. DMMI Government Securities Series GSS DMIXX December 31st May 1st Money Market Series MMS DMMXX December 31st May 1st Dreyfus Research Growth Fund, Inc. DRGF Class A/DWOAX February 28(9)th July 1st Class C/DWOCX Class I/DWOIX Class Z/DREQX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year for all funds except that for funds with fiscal years ended August 31st, "last fiscal year" means the fiscal year ended in the immediately preceding calendar year.**As this fund commenced operations on April 30, 2010, no information is provided in respect of previous fiscal years.***As these funds commenced operations on March 25, 2011, no information is provided in respect of previous fiscal years. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-3 Board Members' Compensation I-4 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-7 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-12 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-14 OFFERING PRICE I-18 SECURITIES OF REGULAR BROKERS OR DEALERS I-19 COMMISSIONS I-21 PORTFOLIO TURNOVER VARIATION I-23 SHARE OWNERSHIP I-24 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Pertaining to Purchase Orders (Index Funds only) II-1 Federal Funds (Money Market Funds only) II-1 Multi-Class Funds II-1 Class A II-2 HOW TO REDEEM SHARES II-4 Wire Redemption Privilege II-4 SHAREHOLDER SERVICES II-5 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-8 Funds other than Money Market Funds II-8 Money Market Funds II-25 INVESTMENT RESTRICTIONS II-25 Fundamental II-25 Nonfundamental Policies II-32 Policies Related to Fund Names II-35 DIVIDENDS AND DISTRIBUTIONS II-36 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-36 EXPENSE ARRANGEMENTS AND LIMITATIONS II-37 Expense Arrangements II-37 Expense Limitations II-37 Index Licensing DisclosuresS&P II-38 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-39 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Class A III-3 Class B III-6 Class C III-6 Class I III-7 All Other Share Classes III-7 Converting Shares III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-9 Redemption Through an Authorized Entity III-11 Checkwriting Privilege III-12 Wire Redemption Privilege III-12 Redemption through Compatible Automated Facilities III-12 Dreyfus TeleTransfer Privilege III-13 Reinvestment Privilege III-13 Share Certificates; Signatures III-13 Redemption Commitment III-13 Suspension of Redemptions III-13 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-14 Exchanges III-14 Dreyfus Automatic Asset Builder® III-16 Dreyfus Government Direct Deposit Privilege III-16 Dreyfus Payroll Savings Plan III-16 Dreyfus Dividend Options III-16 Automatic Withdrawal Plan III-17 Monthly or Quarterly Distribution Plans III-17 Letter of Intent - Class A Shares III-17 Corporate Pension/Profit-Sharing and Retirement Plans III-18 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-18 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-19 All Funds other than Money Market Funds III-19 Equity Securities III-19 Common Stock III-19 Preferred Stock III-20 Convertible Securities III-20 Warrants III-21 Fixed-Income Securities III-21 U.S. Government Securities III-22 Corporate Debt Securities III-22 Ratings of Securities III-22 High Yield and Lower-Rated Securities III-22 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-24 Variable and Floating Rate Securities III-24 Participation Interests and Assignments III-25 Mortgage-Related Securities III-26 Asset-Backed Securities III-30 Collateralized Debt Obligations III-30 Municipal Securities III-30 Taxable Investments (municipal or other tax-exempt funds only) III-35 Funding Agreements III-36 Real Estate Investment Trusts (REITs) III-36 Money Market Instruments III-36 Bank Obligations III-36 Repurchase Agreements III-37 Commercial Paper III-37 Foreign Securities III-38 Emerging Markets III-38 Brazil III-39 Certain Asian Emerging Market Countries III-40 India III-40 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Brady Bonds III-43 Eurodollar and Yankee Dollar Investments III-43 Investment Companies III-44 Exchange-Traded Funds (ETFs) III-44 Exchange-Traded Notes III-44 Derivatives III-45 Futures Transactions III-46 Options III-47 Swap Transactions III-48 Credit Linked Securities III-49 Credit Derivatives III-49 Structured Notes and Hybrid Instruments III-50 Participatory Notes III-50 Custodial Receipts III-50 Combined Transactions III-51 Future Developments III-51 Foreign Currency Transactions III-51 Commodities III-51 Short-Selling III-52 Lending Portfolio Securities III-52 Borrowing Money III-52 Borrowing Money for Leverage III-53 Reverse Repurchase Agreements III-53 Forward Commitments III-53 Forward Roll Transactions III-53 Illiquid Securities III-54 Non-Diversified Status III-54 Investments in the Technology Sector III-54 Investments in the Real Estate Sector III-54 Investments in the Natural Resources Sector III-55 Money Market Funds III-55 Ratings of Securities III-56 U.S. Treasury Securities III-56 U.S. Government Securities III-56 Repurchase Agreements III-56 Bank Obligations III-57 Floating and Variable Rate Obligations III-58 Participation Interests III-58 Asset-Backed Securities III-58 Commercial Paper III-59 Foreign Bank Securities; Foreign Government Obligations and Securities; Securities of Supranational Entities III-59 Municipal Securities III-59 State Specific Funds III-60 Derivative Products III-60 Stand-By Commitments III-61 Taxable Investments (municipal or other tax-exempt funds only) III-61 Illiquid Securities III-61 Borrowing Money III-61 Reverse Repurchase Agreements III-61 Forward Commitments III-62 Interfund Borrowing and Lending Program III-62 Lending Portfolio Securities III-62 RATING CATEGORIES III-63 S&P III-63 Moody's III-65 Fitch III-67 DBRS III-69 ADDITIONAL INFORMATION ABOUT THE BOARD III-71 Boards' Oversight Role in Management III-71 Board Composition and Leadership Structure III-71 Additional Information About the Boards and Their Committees III-71 MANAGEMENT ARRANGEMENTS III-72 The Manager III-72 Administrator III-72 Sub-Advisers III-72 Portfolio Allocation Manager III-73 Portfolio Managers and Portfolio Manager Compensation III-73 Certain Conflicts of Interest with Other Accounts III-79 Distributor III-80 Transfer and Dividend Disbursing Agent and Custodian III-81 DETERMINATION OF NET ASSET VALUE III-81 Valuation of Portfolio Securities (funds other than money market funds) III-81 Valuation of Portfolio Securities (money market funds only) III-82 Calculation of Net Asset Value III-82 NYSE and Transfer Agent Closings III-83 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-83 Funds Other Than Money Market Funds III-83 TAXATION III-83 Taxation of the Funds III-83 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-85 Sale, Exchange or Redemption of Shares III-86 PFICs III-87 Non-U.S. Taxes III-88 Foreign Currency Transactions III-88 Financial Products III-88 Payments with Respect to Securities Loans III-89 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-89 Inflation-Indexed Treasury Securities III-89 Certain Higher-Risk and High Yield Securities III-89 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-89 Investing in Mortgage Entities III-90 Fund Subsidiary (Dreyfus Dynamic Alternatives Fund only) III-90 Tax-Exempt Shareholders III-91 Backup Withholding III-91 Foreign (Non-U.S.) Shareholders III-91 The Hiring Incentives to Restore Employment Act III-92 Possible Legislative Changes III-93 Other Tax Matters III-93 PORTFOLIO TRANSACTIONS III-94 Trading the Funds' Portfolio Securities III-94 Soft Dollars III-96 IPO Allocations III-97 Disclosure of Portfolio Holdings III-97 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-98 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-99 Massachusetts Business Trusts III-99 Fund Shares and Voting Rights III-99 GLOSSARY III-100 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. NameYear of BirthPosition Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Peggy C. Davis1943Board Member Shad Professor of Law, New York University School of Law N/A David P. Feldman1939Board Member Corporate Director and Trustee BBH Mutual Funds Group (4 registered mutual funds), Director (1992 - present)QMed, Inc., a healthcare company, Director (1999 - 2007) Ehud Houminer1940Board Member Executive-in-Residence at the Columbia Business School, Columbia University Avnet, Inc., an electronics distributor, Director (1993 - present) Dr. Martin Peretz1939Board Member Editor-in-Chief
